DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission dated 28 January 2021 has been received and made of record.  Claims 1, 20, and 25 have been amended.  Claims 26-30 have been added. Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 28 September 2020.

Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument (Pages 8-11) stating that the combination of Ehrich and Ehrich2 fails to show wherein the response to the web site request includes…a second set of information corresponding to a mobile version of the web site, the second set of information includes one or more media attributes associated with the mobile version of the web site and a script that enables the web browser to determine whether device characteristics of the client device match the one or more media attributes associated with the mobile version of the web site, wherein at least a portion of the second set of information enables the web browser to load the mobile version of the web site and wherein the default version of the website is different than the mobile version of the website, the examiner respectfully disagrees. Ehrich shows a server that forms an html webpage to provide to a client upon a request for a web site from the client. ([0032], lines 1-3; [0033], lines 1-10; [0057], lines 1-7) The html 



In response to Applicant’s argument (Page 12) stating that Ehrich in view of Ehrich2 fails to show wherein to determine the device characteristics of the client device includes determining whether a minimum height and width required for the mobile version is met, the examiner respectfully disagrees. Ehrich shows that a version is selected based on browser width being greater than or equal to a minimum width of 350.   (Fig. 1, 121/125; [0042]; [0043])  The browser height is a variable in the html code. (Fig. 1, 121) Further Ehrich shows that the version may be selected based on the size of the browser window and that it may be desirable to allow a varying width and height for selectable views. ([0032], lines 1-18; [0046])  Therefore, the selections of the version of the web site may also include a 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8-10, 13, 15, 18, 20, 23, and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrich et al. (U.S. Patent Publication 2005/0071758), hereinafter Ehrich, in view of Ehrich et al. (U.S. Patent Publication 2010/0218107), hereinafter Ehrich2.
Regarding claim 1, Ehrich shows
A method, comprising:
receiving a request for a web site from a client device; ([0032], lines 1-3)
forming a response (Fig. 1) to the web site request, wherein the response to the web site request includes: ([0032], lines 1-8; [0033], lines 1-10; [0052], lines 1-7)
a first set of information (Fig. 1, 138/140) corresponding to a default version (i.e. The default low quality view of the web site including the textual representation of a component.) of the web site, ([0042], lines 1-12) wherein at least a portion of the first set of information enables the web browser to load the default version of the web site; ([0048], lines 1-8; [0045]; [0047], lines 1-5; [0007]; i.e. The web browser runs the HTML to load/render the low quality view of the web site.  The HTML includes code to load the appropriate content.)
a second set of information (Fig. 1, 120-129/138/150/160) corresponding to  (Fig. 1, 150/160; i.e. “medium”) associated with the  (Fig. 1, 120-129; i.e. javascript) that enables the web browser to determine whether device characteristics (i.e. browser width) of the client device match the one or more media attributes (i.e. browser width matches with a medium quality level) associated with the  (i.e. version of the web page with the medium quality still image) of the web site ([0048], lines 1-8; [0041], lines 7-16; [0042], lines 12-22; [0045]; [0047], lines 5-16) and wherein the default version of the website is different than the ([0041]; [0042]; i.e. The default version of the website is the low quality view while the version of the website is the medium quality view.)
sending the response to the web site request to the client device. ([0032], lines 1-8)
However, Ehrich fails to explicitly show
a mobile version of the website
Ehrich2 shows
forming a web page, wherein the web page includes: ([0047], lines 1-5)
a second set of information (i.e. device type condition) corresponding to mobile version (i.e. cellphone/compA-cell-med) of the web site, the second set of information includes one or more media attributes (i.e. device type of cellphone) associated with the mobile version of the web site and wherein the default version (i.e. other/compA-other-med) of the website is different than the mobile version of the website ([0047]; Fig. 3; Fig. 2; [0043]; [0045]; i.e. The versions of the website or content version to load may be included within the webpage wherein the version is selected based on the type of device or media attributes.  A device type of other is used as a default version of the website.)


Regarding claim 4, Ehrich in view of Ehrich2 shows all of the features with respect to claim 1 as outlined above. Ehrich in view of Ehrich2 further shows
The method of claim 1, wherein the script (i.e. JavaScript) is included in a HEAD portion of an HTML document of the response to the web site request. (Ehrich: Fig. 1)

Regarding claim 8, Ehrich in view of Ehrich2 shows all of the features with respect to claim 1 as outlined above. Ehrich in view of Ehrich2 further shows
The method of claim 1, wherein the response to the web site request includes program code (i.e. JavaScript) configured to be executed by the web browser. (Ehrich: [0007]; [0041], lines 7-16)

Regarding claim 9, Ehrich in view of Ehrich2 shows all of the features with respect to claim 1 as outlined above. Ehrich in view of Ehrich2 further shows
The method of claim 8, wherein the program code (i.e. JavaScript) comprises a utility (i.e. document.body.clientWidth) configured to process the script. (Ehrich: Fig. 1, 120-129; i.e. The script includes a service/utility to retrieve the browser width which is needed to process the script.)

Regarding claim 10, Ehrich shows
A computer program product comprising:
a non-transitory computer readable storage medium having compute readable program code embodied therewith, the computer readable program code comprising: ([0069-0070]; i.e. memory including code of web server computer)
computer readable program code configured to receive a request for a web site from a client device; ([0032], lines 1-3)
computer readable program code configured to form a response to the web site request for the client device, ([0032], lines 1-8; [0033], lines 1-10; [0052], lines 1-7)
wherein the response to the web site request includes: (Fig. 1)
a first set of information (Fig. 1, 138/140) corresponding to a default version (i.e. The default low quality view of the web site including the textual representation of a component.) of the web site, ([0042], lines 1-12) wherein at least a portion of the first set of information enables the web browser to load the default version of the web site; ([0048], lines 1-8; [0045]; [0047], lines 1-5; [0007]; i.e. The web browser runs the HTML to load/render the low quality view of the web site.  The HTML includes code/first set of information to load the appropriate content.)
a second set of information (Fig. 1, 120-129/138/150/160) corresponding to a  (Fig. 1, 150/160; i.e. “medium”) associated with the  (Fig. 1, 120-129; i.e. javascript) that enables the web browser to determine whether device characteristics (i.e. browser width) of the client device match the one or more media attributes (i.e. browser width matches with a medium quality level) associated with the  (i.e. version of the web page with the medium quality still image) of the web site ([0048], lines 1-8; [0041], lines 7-16; [0042], lines 12-22; [0045]; [0047], lines 5-16) and wherein the default version of the website is different than the ([0041]; [0042]; i.e. The default version of the website is the low quality view while the version of the website is the medium quality view.)
computer readable program code configured to send the response to the client device. ([0032], lines 1-8)
However, Ehrich fails to explicitly show
a mobile version of the website
Ehrich2 shows
forming a web page, wherein the web page includes: ([0047], lines 1-5)
a second set of information (i.e. device type condition) corresponding to mobile version (i.e. cellphone/compA-cell-med) of the web site, the second set of information includes one or more media attributes (i.e. device type of cellphone) associated with the mobile version of the web site and wherein the default version (i.e. other/compA-other-med) of the website is different than the mobile version of the website ([0047]; Fig. 3; Fig. 2; [0043]; [0045]; i.e. The versions of the website or content version to load may be included within the webpage wherein the version is selected based on the type of device or media attributes.  A device type of other is used as a default version of the website.)
Ehrich2 and Ehrich are considered analogous art because they involve selectable versions of the content of websites.  Ehrich shows that a browser width at a client device may be used to select the appropriate version.  (Fig. 1)  A browser width of 350 may correspond to a mobile device browser width, however Ehrich does not explicitly show that.  Ehrich2 shows that a webpage designed by a developer 

Regarding claim 13, Ehrich in view of Ehrich2 shows all of the features with respect to claim 10 as outlined above. Ehrich in view of Ehrich2 further shows
The computer program product of claim 10, wherein the script (i.e. JavaScript) is included in a HEAD portion of an HTML document of the response to the web site request. (Ehrich: Fig. 1)

Regarding claim 15, Ehrich shows
A method comprising:
at a client device: ([0032], lines 1-3)
sending a request for a web site to a server ([0032], lines 1-3)
receiving a response to the web site request from the server, ([0032], lines 1-8; [0033], lines 1-10; [0052], lines 1-7)
wherein the response to the web site request includes: (Fig. 1)
a first set of information (Fig. 1, 138/140) corresponding to a default version (i.e. The default low quality view of the web site including the textual representation of a component.) of the web site, ([0042], lines 1-12) wherein at least a portion of the first set of information enables a  web browser running on the client device to load the default version of the web site; ([0048], lines 1-8; [0045]; [0047], 
a second set of information (Fig. 1, 120-129/138/150/160) corresponding to a (Fig. 1, 150/160; i.e. “medium”/”high”) associated with the  (Fig. 1, 120-129; i.e. javascript) that enables the web browser running on the client device to determine whether device characteristics (i.e. browser width) of the client device match the one or more media attributes (i.e. browser width matches with a medium quality level) associated with the  (i.e. version of the web page with the medium quality still image) of the web site; ([0048], lines 1-8; [0041], lines 7-16; [0042], lines 12-22; [0045]; [0047], lines 5-16) and wherein the default version of the website is different than the ([0041]; [0042]; i.e. The default version of the website is the low quality view while the version of the website is the medium quality view.)
loading the  ([0048], lines 1-8; [0007])
However, Ehrich fails to explicitly show
a mobile version of the website
Ehrich2 shows
wherein the web page includes: ([0047], lines 1-5)
a second set of information (i.e. device type condition) corresponding to mobile version (i.e. cellphone/compA-cell-med) of the web site, the second set of information includes one or more media attributes (i.e. device type of cellphone) associated with the mobile version of the web site and wherein the default version (i.e. other/compA-other-med) of the website is different than the mobile version of the website ([0047]; Fig. 3; Fig. 2; [0043]; [0045]; i.e. The versions of the website or content version to 
loading the mobile version of the web site ([0067], lines 6-10; i.e. The mobile version of the web site is rendered/loaded at the client device.)
Ehrich2 and Ehrich are considered analogous art because they involve selectable versions of the content of websites.  Ehrich shows that a browser width at a client device may be used to select the appropriate version.  (Fig. 1)  A browser width of 350 may correspond to a mobile device browser width, however Ehrich does not explicitly show that.  Ehrich2 shows that a webpage designed by a developer may include information that allows the server to select appropriate versions based on device type.  The device types include mobile phones and PDAs, as well as, a default type.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Ehrich to incorporate the teachings of Ehrich2 wherein the alternate version is for a mobile version.  Doing so shows that the multiple versions may correspond to different types of devices which have varying available browser widths.

Regarding claim 18, Ehrich in view of Ehrich2 shows all of the features with respect to claim 15 as outlined above. Ehrich in view of Ehrich2 further shows
The method of claim 15, wherein the script (i.e. JavaScript) is included in a HEAD portion of an HTML document of the response to the web site request. (Ehrich: Fig. 1)

Regarding claim 20, Ehrich shows
A computer program product, comprising:
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising: ([0069-0070]; i.e. memory including code of client computer)
computer readable program code configured to send a request for a web site to a server ([0032], lines 1-3)
computer readable program code configured to receive a response to the web site request from the server, ([0032], lines 1-8; [0033], lines 1-10; [0052], lines 1-7)
wherein the response to the web site request includes: (Fig. 1)
a first set of information (Fig. 1, 138/140) corresponding to a default version (i.e. The default low quality view of the web site including the textual representation of a component.) of the web site, ([0042], lines 1-12) wherein at least a portion of the first set of information enables a web browser to load the default version of the web site; ([0048], lines 1-8; [0045]; [0047], lines 1-5; [0007]; i.e. The web browser runs the HTML to load/render the low quality view of the web site.  The HTML includes code to load the appropriate content.)
a second set of information (Fig. 1, 120-129/138/150/160) corresponding to a  (Fig. 1, 150/160; i.e. “medium”) associated with the  (Fig. 1, 120-129; i.e. javascript) that enables the web browser to determine whether device characteristics (i.e. browser width) of the client device match the one or more media attributes (i.e. browser width matches with a medium quality level) associated with the  (i.e. version of the web page with the medium quality still image) of the web site; ([0048], lines 1-8; [0041], lines 7-16; [0042], lines 12-22; [0045]; [0047], lines 5-16) and wherein the default version of the website is different than the mobile version of the website; ([0041]; [0042]; i.e. The default version of the website is the low quality view while the version of the website is the medium quality view.)
However, Ehrich fails to explicitly show
a mobile version of the website
Ehrich2 shows
wherein the web page includes: ([0047], lines 1-5)
a second set of information (i.e. device type condition) corresponding to a mobile version (i.e. cellphone/compA-cell-med) of the web site, the second set of information includes one or more media attributes (i.e. device type of cellphone) associated with the mobile version of the web site and wherein the default version (i.e. other) of the website is different than the mobile version of the website ([0047]; Fig. 3; Fig. 2; [0043]; [0045]; i.e. The versions of the website or content version to load may be included within the webpage wherein the version is selected based on the type of device or media attributes.  A device type of other is used as a default version of the website.)
Ehrich2 and Ehrich are considered analogous art because they involve selectable versions of the content of websites.  Ehrich shows that a browser width at a client device may be used to select the appropriate version.  (Fig. 1)  A browser width of 350 may correspond to a mobile device browser width, however Ehrich does not explicitly show that.  Ehrich2 shows that a webpage designed by a developer may include information that allows the server to select appropriate versions based on device type.  The device types include mobile phones and PDAs, as well as, a default type.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Ehrich to incorporate the teachings of Ehrich2 wherein the alternate version is for a mobile version.  Doing so shows that the multiple versions may correspond to different types of devices which have varying available browser widths.


The computer program product of claim 20, wherein the script (i.e. JavaScript) is included in a HEAD portion of an HTML document of the response to the web site request. (Ehrich: Fig. 1)

Regarding claim 25, Ehrich shows
An apparatus, comprising: (i.e. client computer) 
one or more processors; and ([0069])
a computer readable storage medium having computer readable program code embodied therewith and executable by the one or more processors, the computer readable program code comprising: ([0070])
computer readable program code configured to send a request for a web site to a server ([0032], lines 1-3)
computer readable program code configured to receive a response to the request for the web site from the server, ([0032], lines 1-8; [0033], lines 1-10; [0052], lines 1-7)
wherein the response to the request for the web site includes: (Fig. 1)
a first set of information (Fig. 1, 138/140) corresponding to a default version (i.e. The default low quality view of the web site including the textual representation of a component.) of the web site, ([0042], lines 1-12) wherein at least a portion of the first set of information enables the web browser to load the default version of the web site; ([0048], lines 1-8; [0045]; [0047], lines 1-5; [0007]; i.e. The web browser runs the HTML to load/render the low quality view of the web site.  The HTML includes code to load the appropriate content.)
a second set of information (Fig. 1, 120-129/138/150/160) corresponding to a  (Fig. 1, 150/160; i.e. associated with the  (Fig. 1, 120-129; i.e. javascript) that enables the web browser to determine whether device characteristics (i.e. browser width) of the client device match the one or more media attributes (i.e. browser width matches with a medium quality level) associated with the  (i.e. version of the web page with the medium quality still image) of the web site; ([0048], lines 1-8; [0041], lines 7-16; [0042], lines 12-22; [0045]; [0047], lines 5-16) 
However, Ehrich fails to explicitly show
a mobile version of the website
Ehrich2 shows
wherein the web page includes: ([0047], lines 1-5)
a second set of information (i.e. device type condition) corresponding to mobile version (i.e. cellphone/compA-cell-med) of the web site, the second set of information includes one or more media attributes (i.e. device type of cellphone) associated with the mobile version of the web site and wherein the default version (i.e. other/compA-other-med) of the website is different than the mobile version of the website ([0047]; Fig. 3; Fig. 2; [0043]; [0045]; i.e. The versions of the website or content version to load may be included within the webpage wherein the version is selected based on the type of device or media attributes.  A device type of other is used as a default version of the website.)
Ehrich2 and Ehrich are considered analogous art because they involve selectable versions of the content of websites.  Ehrich shows that a browser width at a client device may be used to select the appropriate version.  (Fig. 1)  A browser width of 350 may correspond to a mobile device browser width, however Ehrich does not explicitly show that.  Ehrich2 shows that a webpage designed by a developer may include information that allows the server to select appropriate versions based on device type.  The device types include mobile phones and PDAs, as well as, a default type.  Therefore, it would have been 

Regarding claim 26, Ehrich in view of Ehrich2 shows all of the features with respect to claim 1 as outlined above. Ehrich in view of Ehrich2 further shows
The method of claim 1, wherein to determine the device characteristics of the client device includes determining whether a minimum height and width required for the mobile version is met. (i.e. Ehrich shows that the version is selected based on browser width being greater than or equal to a minimum width of 350.   (Fig. 1, 121/125; [0042]; [0043])  The browser height is a variable in the html code. (Fig. 1, 121) Further Ehrich shows that the version may be selected based on the size of the browser window and that it may be desirable to allow a varying width and height for selectable views. ([0032], lines 1-18; [0046])  Therefore, the selections of the version of the web site may also include a minimum height along with the minimum width. As described above, the combination of Ehrich and Ehrich2 show that the medium quality level version may be a mobile version of the web site.)

Regarding claim 27, this product claim comprises limitations substantially the same as those detailed in claim 26 above and is accordingly rejected on the same basis.

Regarding claim 28, this method claim comprises limitations substantially the same as those detailed in claim 26 above and is accordingly rejected on the same basis.



Regarding claim 30, this apparatus claim comprises limitations substantially the same as those detailed in claim 26 above and is accordingly rejected on the same basis.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehrich in view of Ehrich2 in view of Pemrick et al. (U.S. Patent Publication 2013/0290515), hereinafter Pemrick.
Regarding claim 7, Ehrich in view of Ehrich2 shows all of the features with respect to claim 1 as outlined above.  Ehrich in view of Ehrich2 further shows
The method of claim 1, wherein forming the response to the web site request further comprises utilizing the client device information (i.e. device type) in selecting the mobile version of the web site. (Ehrich: [0033], lines 1-7; [0066], lines 1-20)
However, Ehrich in view of Ehrich2 fails to show
wherein the web site request further includes client device information
Pemrick shows
wherein the web site request further includes client device information (i.e. device-checked cookie including type of device) ([0048]; [0035]) and wherein forming the response to the web site request further comprises utilizing the client device information in selecting the mobile version of the web site ([0030]; [0038]; [0026])
Pemrick and Ehrich in view of Ehrich2 are considered analogous art because they involve providing alternate webpages.  Ehrich shows that a server may select alternate versions of a website to include in a website response to the client device based on the device type of the client device. Pemrick shows that the device type information may be received in the request for the web site.  Therefore, it .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451